Citation Nr: 0640116	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
right tibia and fibula fracture with traumatic arthritis of 
the right knee.

2. Entitlement to an initial compensable evaluation for right 
knee scars due to a right tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1989 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania.

The issue of entitlement to an increased evaluation for 
residuals of a right tibia and fibula fracture with traumatic 
arthritis of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee scars due to a right tibia and 
fibula fracture measure no more than 10 square inches and are 
stable, well-healed, and non-tender, with no effusion; there 
is no evidence that any limitation of motion or function is 
due to the veteran's scars and they are not deep.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation are not 
met for right knee scars due to a right tibia and fibula 
fracture.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this regard, a November 2002 
letter notified the veteran that in order to establish 
entitlement to an increased rating, the evidence must show 
that his service-connected disability had increased in 
severity.  The Board notes that this letter was sent to the 
veteran prior to the February 2003 rating decision.  Thus, 
VCAA notice is timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The November 2002 letter also explained the veteran's role in 
the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the veteran of the need to submit 
all evidence pertinent to his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the effective date.  Although no such notice 
was provided to the veteran, the Board has concluded that the 
preponderance of the evidence is against his claim.  
Therefore, any questions as to the appropriate effective date 
to be assigned have been rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records, VA treatment records, and private treatment records 
from Dr. Michael are of record.  The record also contains a 
Functional Capacity Test from NovaCare Rehabilitation.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The veteran was afforded a VA examination in 
January 2003 in conjunction with his claim, and prior VA 
examinations from October 1996 and June 1992 are of record.  
The examination reports contain findings pertinent to the 
evaluation of the veteran's service-connected right knee 
scars due to a right tibia and fibula fracture under 
governing law and regulations.

The Board notes that the veteran's representative argues in 
the November 2006 informal hearing presentation that there 
are outstanding VA records and that a new VA examination is 
in order.  However, the Board notes that such records pertain 
to the veteran's other right knee disability, namely, 
degenerative joint disease and residuals of a right tibia and 
fibula fracture.  Neither the veteran nor his representative 
have submitted any medical evidence, or made any arguments, 
that suggests his scars have worsened significantly since 
January 2003, the time of his last VA examination.  Thus, the 
Board concludes that the January 2003 VA examination is 
adequate for rating purposes, and that the medical evidence 
of record is sufficient to evaluate the veteran's initial 
increased rating claim.  Further examination is not 
necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim in November 2002, if the evidence warrants.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 38 
U.S.C.A. § 5110(a) (West 2002) (effective dates of 
compensation, in general, cannot be earlier than the date of 
the receipt of application for benefits).

The veteran is currently assigned a noncompensable disability 
evaluation for right knee scars due to a right tibia and 
fibula fracture pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  Under that Diagnostic Code, a 10 percent 
rating is warranted for superficial scars which are painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

Under Diagnostic Code 7801, a 10 percent rating is warranted 
for scars, other than head, face, or neck, that are deep or 
that cause limited motion with an area or areas exceeding 6 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  A 20 percent evaluation is warranted for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion with an area or areas exceeding 12 square 
inches.  A 30 percent evaluation is warranted when the area 
or areas of the scar exceed(s) 72 square inches.  A 40 
percent evaluation is warranted when the area or areas of the 
scar exceed(s) 144 square inches.  Note 2 indicates that a 
deep scar is one associated with underlying soft tissue 
damage.  Id.

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
or areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  Note 1 indicates that an 
unstable scare is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id.

Diagnostic Code 7805 provides for disability ratings for 
scars based on the rating for limitation of function of the 
affected part.  In the present case, the veteran's scar is on 
his right knee.  Therefore, ratings under Diagnostic Code 
7805 should be rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2006).  Additionally, since 
Diagnostic Codes 5260-5261 pertain to the musculoskeletal 
system, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under Diagnostic Code 5260, a 0 percent rating is warranted 
for flexion limited to 60 degrees.  A 10 percent rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
rating is warranted for flexion limited to 30 degrees.  
Finally, a 30 percent rating is warranted for flexion limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 0 percent rating is warranted 
for extension limited to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
rating is warranted for extension limited to 15 degrees.  A 
30 percent rating is warranted for extension limited to 20 
degrees.  A 40 percent rating is warranted for extension 
limited to 30 degrees.  Finally, a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

When analyzing the current manifestations of the veteran's 
right knee scars due to a right tibia and fibula fracture 
under Diagnostic Codes 7801-7805, the Board finds that the 
evidence supports no more than a 0 percent disability 
evaluation.  This disability evaluation is supported by the 
October 1996 and January 2003 VA examination, as well as June 
and July 2003 private medical reports by Dr. Michael, which 
all indicate that the veteran's scars measure no more than 10 
square inches and are stable, well-healed, and non-tender, 
with no effusion.  The January 2003 VA examination report 
indicates that the scars are not deep.  In addition, there is 
evidence of some painful limitation of motion or function; 
however, there is no competent medical evidence that such 
painful limitation is due to the veteran's scars and not his 
tibia deformity and traumatic arthritis of the right knee.

An October 1996 VA examination report notes that the veteran 
has a ten inch anterior, vertical scar that is well healed 
and non-tender.  The veteran has full extension, and flexion 
is limited to 100 degrees.

A January 2003 VA examination report indicates that the 
veteran has a nine inch anterior right knee scar, as well as 
a secondary scar approximately the size of a quarter on the 
lateral margin of the right knee.  The examiner noted that 
the scars were mobile, not adherent to deeper tissue, and 
were non-painful.  There was also no evidence of keloid 
formation.  The veteran's range of motion of the right knee 
was noted as 0 degrees extension and 95 degrees flexion.

A June 2003 private evaluation report by Dr. Michael supports 
the findings of the January 2003 VA examination.  Dr. Michael 
noted that the veteran had a well healed anterior knee scar 
with no knee deformity.  There was no evidence of scar 
tenderness or effusion.  The veteran had full extension of 
his right knee, and flexion was limited to 130 degrees.  It 
was noted that the veteran was only able to squat halfway due 
to pain and stiffness.

In light of the above evidence, the Board concludes that 
Diagnostic Code 7804 is the most appropriate diagnostic code 
to apply to the veteran's right knee scars due to a tibia and 
fibula fracture, and that the evidence does not warrant 
entitlement to an initial compensable rating under such 
Diagnostic Code.

The veteran is not entitled to a disability rating under 
Diagnostic Code 7801 because there is no competent evidence 
that his right knee scars are deep or cause limited motion.  
As previously mentioned, the January 2003 VA examiner 
specifically noted that the veteran's scars were not adherent 
to deeper tissue.  Furthermore, although the veteran's 
medical records indicate that he has limited flexion, there 
is no competent evidence that such limited motion is the 
result of his scars.  The Board notes that the veteran's 
scars are the result of surgery to repair a fractured tibia, 
and in addition to these scars, the veteran also has 
degenerative joint disease in the right knee and deformity of 
the proximal tibia.  Thus, absent any evidence that non-
adherent, non-painful scars are the cause of the veteran's 
limited motion, the Board will not rate the veteran under 
Diagnostic Code 7801.  Similarly, the veteran is not entitled 
to a disability rating under Diagnostic Code 7805 because 
there is no competent evidence that his right knee scars 
cause the veteran's limited function evidenced by the July 
2003 functional capacity test.  Finally, the Board notes that 
the veteran is service-connected for his other residuals of 
the tibia and fibula fracture, including degenerative joint 
disease of the right knee, and that such disability rating 
takes account of his limited motion and function.

Diagnostic Code 7803 also does not apply to the veteran's 
scars because there is no competent evidence that there is 
frequent loss of covering of skin over the scars.  Rather, 
all of the examining physicians noted the veteran's scars as 
well-healed.

The veteran is not entitled to an initial compensable 
disability evaluation under Diagnostic Code 7804.  As 
mentioned above, Diagnostic Code 7804 applies to superficial 
scars not associated with underlying soft tissue damage.  
Seeing as the veteran's scars are described as well-healed 
and not adherent to deeper tissue this diagnostic code 
appears appropriate for rating the veteran's scars.  Under 
such diagnostic code, a 10 percent rating is warranted when 
the scar is painful on examination.  However, the October 
1996 and January 2003 VA examiners, as well as Dr. Michael, 
all described the veteran's scars as non-tender or non-
painful.  Thus, the veteran is not entitled to a compensable 
rating under Diagnostic Code 7804.  Finally, the veteran is 
also not entitled to an initial compensable evaluation under 
Diagnostic Code 7802 because although the veteran's scars are 
superficial and do not cause limited motion, they do not 
measure an area of 144 square inches or greater.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's right knee scars due to a tibia and fibula 
fracture.  As previously mentioned, the veteran is already 
service-connected for the remaining residuals of the 
fracture, including degenerative joint disease of the right 
knee.

The evidence of record demonstrates that the veteran's 
current symptomatology includes well-healed, non-painful, 
non-tender scars measuring no more than 10 square inches, 
with no adherence to the underlying tissue, and no competent 
evidence of limitation in motion or function due to the 
scars.  Thus, in the present case, the preponderance of the 
evidence is against assignment of an initial compensable 
disability rating.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for right 
knee scars due to a right tibia and fibula fracture is 
denied.


REMAND

A June 2003 private medical report by Dr. Michael notes that 
X-rays of the veteran's right knee indicate mild degenerative 
changes in the veteran's right knee joint with some marginal 
osteophytes.  The diagnosis provided in the report is mild 
degenerative joint disease.  A more recent August 2005 X-ray 
report was submitted by the veteran with a waiver of RO 
consideration after this appeal was certified to the Board.  
This X-ray report indicates that the veteran now has moderate 
to marked degenerative joint disease of the right knee with 
marked narrowing of lateral joint space and deformity of 
proximal tibia from old trauma and degenerative changes.  

In light of this new evidence, a new VA examination is 
necessary to evaluate the current degree of impairment of the 
veteran's service-connected residuals of a right tibia and 
fibula fracture with traumatic arthritis of the right knee.  
38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Additionally, the veteran's representative notes that it is 
unclear whether the August 2005 X-ray was accompanied by an 
examination.  See informal hearing presentation.  The 
representative requests that if an examination was completed 
such records be obtained.  Therefore, on remand, VA should 
also obtain any VA treatment records since February 2003, the 
last VA treatment record on file.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to an increased rating for 
residuals of a right tibia and fibula fracture with traumatic 
arthritis of the right knee.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish an effective date.  As this question is involved 
in the present appeal, such notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the assignment of an effective 
date.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

2. Obtain any VA treatment records from 
the Philadelphia VAMC for February 2003 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3. After the above is accomplished, 
schedule the veteran for a VA orthopedic 
examination.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examination report should be comprehensive 
and include a detailed account of all 
manifestations of the veteran's service-
connected residuals of a right tibia and 
fibula fracture with traumatic arthritis 
of the right knee disability.  The 
examiner should indicate whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected right knee and leg 
disability.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of limitation 
of motion (beyond that clinically shown).  
The examiner should also indicate whether 
there is nonunion of the tibia and fibula, 
loose motion, or a requirement of a brace, 
as well as whether there is malunion of 
the tibia and fibula, with slight, 
moderate, or marked knee or ankle 
disability.

The examiner should set forth a complete 
rationale for the opinions expressed in 
the clinical report.

4. Readjudicate the claim of entitlement 
to an increased rating for residuals of a 
right tibia and fibula fracture with 
traumatic arthritis of the right knee 
following all necessary development.  The 
adjudication should consider all evidence 
submitted by the veteran since the March 
2004 statement of the case, including the 
August 2005 X-ray report submitted after 
certification of this appeal to the Board.  
If the benefits requested on appeal are 
not granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


